        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                )
PETER MARCUS, MATT KOLTNOW,                     )
DIANNE BARTON-PAINE, AND                        )
OTHERS SIMILARLY SITUATED,                      )
                                                )
               PLAINTIFFS,                            CIVIL ACTION NO. 17-11165-FDS
                                                )
                                                )
       v.                                       )
                                                )
THE AMERICAN CONTRACT BRIDGE
                                                )
LEAGUE,
                                                )
               DEFENDANT.                       )
                                                )
                                                )

    DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
                   JUDGMENT AS TO LYNN YOKEL

       For the majority of the relevant time period, Opt-In Plaintiff Lynn Yokel (“Yokel”) either

was paid hourly and received overtime or worked as an exempt Mentor whose primary job duty

was supervising five tournament directors for the Defendant The American Contract Bridge

League (“ACBL” or the “Company”). Since June 2019, Yokel worked as a salaried ACBL

Tournament Director whose responsibility was to supervise and referee sanctioned bridge

tournaments on behalf of ACBL. Yokel claims she was misclassified as exempt from overtime

under the Fair Labor Standards Act (“FLSA”), but her job duties show that ACBL properly

classified her as exempt under both the FLSA’s executive and administrative exemptions.

Accordingly, the Court should award summary judgment to ACBL and dismiss Yokel’s claims.

       If the Court declines to do so, the Court should then issue two rulings regarding damages.

First, this dispute is governed by a two-year statute of limitations measured against the date Yokel

filed her opt-in consent form because there is no evidence that ACBL willfully violated the FLSA.
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 2 of 15




To the contrary, ACBL relied in good faith on legal advice stating that employees like Yokel were

exempt under the FLSA. Second, if Yokel were found to be non-exempt, the appropriate way to

calculate damages is by adding 50% to her hourly pay – not 150% – for all hours exceeding 40 per

week.

I.      BACKGROUND

        A.     ACBL’s Business Promoting, Growing and Sustaining the Game of Bridge

        ACBL is the governing body for contract bridge in North America. ACBL’s Statement of

Undisputed Material Facts (“SOF”) ¶ 1. For a summary of ACBL’s business, the job duties

involved in directing bridge tournaments and acting as a director-in-charge, and the various ACBL

tournament director ranks, see Section I.A. of the Memorandum of Law in Support of ACBL’s

Motion for Summary Judgment as to Matt Koltnow (the “Koltnow Memorandum”) (submitted

herewith and incorporated by reference.)

        B.     Yokel’s Employment as Tournament Director and Mentor.

        ACBL hired Yokel as a part-time Tournament Director in 2013. SOF ¶ 292. During that

period, Yokel received an hourly rate and overtime for all hours worked in excess of forty per

week. SOF ¶ 293. In December of 2016, Yokel became a full-time Tournament Director, but

ACBL continued paying her by the hour because ACBL had recently changed its pay practice to

begin paying full-time Tournament Directors on an hourly basis and overtime. SOF ¶ 294. As a

full-time Tournament Director, Yokel served as DIC for tournaments. SOF ¶ 295. On January 1,

2018, ACBL promoted Yokel promoted to Mentor, a newly-created salaried position. SOF ¶ 297.

The purpose of the Mentor position was to “prepare the next generation of ACBL tournament

director leadership,” which required Yokel to travel to various tournaments and provide guidance

to part-time Tournament Directors. SOL ¶¶ 63, 297.

        As a Mentor, Yokel’s primary job duties were to (i) recruit, lead, motivate, and evaluate a



                                                 2
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 3 of 15




team of Tournament Directors; (ii) manage a group of direct reports through coaching sessions;

(iii) assist an Area Manager (similar to a Field Supervisor) with the administration of long-range

staffing goals; and (iv) serve as a role model for direct reports to “consistently deliver flawless

service to players and tournament organizers.” SOF ¶ 64. Mentors also served as DIC for large

tournaments where they worked with Area Managers to make decisions as to staffing for the

tournaments. SOF ¶ 65. Mentors like Yokel acted as a “buffer” between Area Managers and

Tournament Directors, answering Tournament Directors’ questions, checking their hours, and

giving performance reviews, among other tasks. SOF ¶ 66. Yokel testified that the performance

evaluation she completed for her direct reports affected their merit pay. SOF ¶ 298. Yokel was a

mentor to five Tournament Directors, a group she referred to as “[her] staff,” and they often worked

with her at tournaments. SOF ¶¶ 299, 302. In addition to completing their annual evaluations,

Yokel provided performance coaching throughout the year and did what she could to help develop

them as TDs. SOF ¶ 301. Mentors like Yokel also had the authority to recruit and train part-time

Tournament Directors. SOF ¶¶ 64, 67. Although Mentors did not have the authority to fire ACBL

employees, ACBL generally deferred to their opinions and recommendations about such decisions.

SOF ¶ 68. As a Mentor, Yokel promoted one member of her “staff” to the Tournament Director

rank in April 2018. SOF ¶ 302.

       ACBL eliminated the Mentor position on June 1, 2019. SOF ¶ 71. After the Mentor position

was eliminated, Yokel became a full-time, salaried Tournament Director for the final eleven

months of the relevant period. SOF ¶ 303.

       C.      Yokel’s Compensation as Tournament Director and Mentor

       In early 2014, ACBL asked legal counsel to evaluate the question of whether full-time TDs

had been classified as exempt under the FLSA. SOF ¶ 75. Based on this advice received from

counsel, ACBL decided to continue classifying its full-time TDs as exempt. SOF ¶ 77. However,



                                                 3
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 4 of 15




in 2016, the ACBL was faced with being forced to substantially increase the minimum salary paid

to its Tournament Directors to satisfy the increased minimum salary required for overtime

exemptions under the then-new revised white collar regulations being released by the United States

Department of Labor. SOF ¶ 78. 1 Therefore, beginning on or about January 11, 2017, ACBL re-

classified full-time employees with the Tournament Director job title as non-exempt. SOF ¶ 79.

       As noted above, ACBL re-organized its Field Operations Department in January 2018,

eliminating the Field Supervisor position and adding the Area Manager, Mentor, and National

Tournament Director positions, all of which ACBL classified as exempt from overtime pay

requirements. SOF ¶ 56. After the Mentor position was eliminated in 2019, Yokel became a full-

time Tournament Director and was classified as exempt from overtime because her salary

exceeded the minimum threshold under federal law and otherwise met the requirements for the

administrative exemption. SOF ¶¶ 303-304. As a Mentor, Yokel earned a salary of $41,449.98, or

$797.12 per week. SOF ¶ 300. In Yokel’s current position as full-time Tournament Director, Yokel

earns a salary of $46,556.64, or $805.32 per week. SOF ¶ 304.

       D.      Procedural History

       Yokel filed a consent to join this Action on April 24, 2019. Doc. Nos. 1, 49-1. 2

II.    ARGUMENT

       A.      Yokel Cannot State a Claim for Overtime Pay Before January 1, 2018 Because
               She Received Overtime Pay.

       Until December 2016, Yokel worked part-time and was eligible for overtime. SOF ¶¶ 292-

294. Yokel remained over-time eligible until she was promoted to the Mentor position effective


1
   Enforcement of the new white collar regulations was enjoined by the courts in 2017 and were later
abandoned by the Department of Labor. See Nevada v. U.S. Dep’t of Labor, 275 F. Supp. 3d 795, 807 (E.D.
Tex. 2017).
2
  The FLSA operates with a two- or three-year “look back” from the date an employee files a claim. As
explained below, Yokel’s claim is based on the date of her filing of her consent. 29 U.S.C. § 255(a).



                                                  4
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 5 of 15




January 1, 2018. SOF ¶¶ 297, 300. Thus, Yokel cannot state a claim for unpaid overtime prior to

2018.

        B.     Yokel’s Claim for Overtime Pay From January 1, 2018 through June 1, 2019
               Fails Because the Mentor Position Satisfies the Executive Exemption.

        Yokel’s overtime claim fails at the outset because her job as Mentor was exempt under the

FLSA’s executive exemption. “The exempt or nonexempt status of any particular employee must

be determined on the basis of whether the employee’s salary and duties meet the requirements of

the” criteria for the relevant exemption. 29 C.F.R. § 541.2. To qualify as an exempt executive

employee, the employee must: (1) be compensated on a salary basis of not less than $455 per

week, or $684 per week after January 1, 2020 3; (2) have a primary duty involving “management

of the enterprise in which the employee is employed or of a customarily recognized department or

subdivision thereof”; (3) customarily and regularly direct the work of two or more other

employees 4; and (4) have the authority to hire or fire other employees or make suggestions and

recommendations as to the hiring, firing, advancement or promotion or any other change of status

of other employees which are given particular weight. 29 C.F.R. § 541.100(a)(4). As explained

below, Yokel’s job duties as Mentor fall squarely within this exemption.

               1.      ACBL Paid Yokel a Salary of at Least $455 Per Week.

        First, there is no dispute that Yokel earned a salary of at least $455 per week, and Yokel

received this guaranteed salary regardless of whether or not she worked during any particular

workweek. SOF ¶¶ 300, 304-305. Thus, the salary basis requirement is met.

               2.      As a Mentor, Yokel’s Primary Duty Was Management.

        Second, Yokel’s primary duty involved management. The DOL regulations define


3
  29 C.F.R. § 541.200(a)(1) (2020).
4
   To meet this prong, the employee must customarily and regularly direct the work of two or more full-
time employees or their equivalent. 29 C.F.R. § 541.104.



                                                  5
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 6 of 15




“management” to include activities such as “interviewing, selecting and training” employees;

“setting and adjusting their rates of pay and hours of work; directing the work of employees;

maintaining production or sales records for use in supervision or control; appraising employees’

productivity and efficiency for the purpose of recommending promotions or other changes in

status; handling employee complaints and grievances; disciplining employees; planning the work;

determining the techniques to be used;” apportioning work among employees; “determining the

type of materials, supplies, machinery, equipment or tools to be used or merchandise to be bought,

stocked and sold; controlling the flow and distribution of materials or merchandise and supplies;

providing for the safety and security of the employees or the property; planning and controlling

the budget; and monitoring or implementing legal compliance measures.” 29 C.F.R. § 541.102.

       The term “primary duty” means “the principal, main, major or most important duty that the

employee performs.” 29 C.F.R. § 541.700. The focus is on “the character of the employee’s job as

a whole,” with the following factors to be considered:

       the relative importance of the exempt duties as compared with other types of duties;
       the amount of time spent performing exempt work; the employee’s relative freedom
       from direct supervision; and the relationship between the employee’s salary and the
       wages paid to other employees for the kind of nonexempt work performed by the
       employee.”

Id. Yokel’s employment as a Mentor easily fits within this framework. The essential purpose of

the Mentor position was to supervise a group of part-time Tournament Directors and take

responsibility for their training and development and to prepare them to “move on to the next level

of expertise of tournament direction.” SOF ¶ 63. The “key role and responsibilities” of the position

included recruiting, leading, motivating, and evaluating a team of Tournament Directors, which

Yokel referred to as “[her] staff.” SOF ¶¶ 64-65, 67, 302. Thus, it is beyond dispute that Yokel’s

primary duty was to manage other Tournament Directors.




                                                 6
         Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 7 of 15




        Yokel may argue that she is exempt because she performed certain nonexempt tasks that

were non-managerial and/or routine in nature. Even if Yokel performed some non-managerial tasks

as a Mentor, however, there is no genuine dispute that the “character of [her] job as a whole” was

management. Cf. 29 C.F.R. § 541.700, 29 C.F.R. § 541.700(b) (“Time alone … is not the sole test,

and nothing in this section requires that exempt employees spend more than 50 percent of their

time performing exempt duties.”). Indeed, courts have repeatedly upheld employees’ status as

exempt under the FLSA when their essential function in the organization is management, even

when they perform far beyond 50% of their job duties on non-managerial tasks. 5 Importantly,

Yokel could manage other employees concurrently with any non-managerial tasks she needed to

perform. For example, any time Yokel was working as a TD with others on her “staff,” she was in

a position to be observing the work of others for evaluation and coaching purposes. SOF ¶¶ 301-

303. And like other Mentors, Yokel generally worked free from any direct supervision. See, e.g.,

In re Family Dollar FLSA Litig., 637 F.3d 508, 516 (4th Cir. 2011). In short, there is no genuine

dispute that Yokel’s primary duty as a Mentor was management.

                3.      Yokel Supervised Two or More Employees.

        Third, Yokel customarily and regularly directed two or more employees. In fact, as noted

above, she supervised five part-time Tournament Directors as a Mentor. SMF ¶ 299.




5
   See, e.g., Soehnle v. Hess Corp., 399 F. Appx. 749, 751-752 (3d Cir. 2010) (sole gas station manager
found exempt despite spending 85 percent of her time on nonexempt tasks); Moody v. Family Dollar Stores,
Inc., No. 3:08-cv-1935, 2014 U.S. Dist. LEXIS 49961, *27-28 (W.D.N.C. Apr. 8, 2014) (summary
judgment granted to employer despite manager’s claim of spending majority of time on nonexempt tasks
where she had discretion to determine what tasks to perform and admitted to running the store and engaging
in other managerial duties); Scott v. SSP Am., Inc., No. 09-CV-4399, 2011 WL 1204406, *10-11 (E.D.N.Y.
Mar. 29, 2011) (summary judgment for defendant granted despite plaintiff’s claim to have spent 90 percent
of her time on nonexempt tasks).



                                                    7
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 8 of 15




              4.      Yokel Had Authority to Recruit and Train Other Employees, and Her
                      Suggestions as to Important Employment Decisions Were Given Particular
                      Weight.

       Finally, as a Mentor, Yokel had authority to recruit and train other employees as a Mentor.

SOF ¶ 67. The DOL regulations state that exempt executives must have either (i) had the authority

to hire or fire or (ii) made “recommendations as to the hiring, firing, advancement, promotion or

any other change of status of other employees” which were given “particular weight” at other

levels of management. All Mentors – Yokel included – had the authority to make recommendations

as to important employment decisions, and higher-level managers generally deferred to those

recommendations; i.e., give them “particular weight.” 29 C.F.R. § 541.100; SOF ¶¶ 68-69. Indeed,

as noted above, Yokel promoted one of her subordinates – Gregory Vance – to a Tournament

Director rank in April 2018. In short, as a Mentor, Yokel was exempt from overtime under the

executive exemption, and her claim as to that position should be dismissed.

       C.     Yokel’s Claim for Overtime Fails Because the Mentor and Full-Time
              Tournament Director Positions Satisfy the Administrative Exemption.

       Yokel’s positions as Mentor and full-time, salaried Tournament Director also qualify under

the FLSA’s administrative exemption, which applies when an employee (a) receives a salary of at

least $455 per week (or $684 per week after January 1, 2020); (b) has a primary duty performing

“office or non-manual work directly related to the management or general business operations of

the employer or the employer’s customers”; and (c) has a primary duty that includes the exercise

of discretion and independent judgment with respect to matters of significance. 29 C.F.R.

§541.200. Yokel’s duties as Mentor and Tournament Director satisfy this test.




                                                8
         Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 9 of 15




                1.      ACBL Paid Yokel a Salary of at Least $455 Per Week, and at Least $684
                        Per Week After January 1, 2020.

         As noted above (supra at 3-4), Yokel’s positions as Mentor and salaried Tournament

Director (the two positions she held after January 1, 2018) satisfy the salary basis test. See SOF

¶ 300.

                2.      Yokel’s Primary Duty Included Non-Manual Work Directly Related to
                        ACBL’s General Business Operations

         Yokel’s job duties also satisfy the second prong of the administrative exemption. The DOL

regulations define the phrase “directly related to the management or general business operations”

as “assisting with the running or servicing of the business.” 29 C.F.R. § 541.201(a). As set forth

in Section II.B.2. of the Koltnow Memorandum (incorporated by reference), courts have

interpreted positions akin to a referee as exempt under the FLSA’s administrative exemption

because they involve, among other duties, mediating and solving problems for customers,

managing game pace, observing and enforcing game rules and liaising with tournament sponsors.

See Allen v. Harrah’s Entm’t Inc., No. 2:04 cv 128, 2006 WL 3513857, at *1-2 (N.D. Ind. Dec. 4,

2006); Fetrow-Fix v. Harrah’s Entm’t, Inc., No. 2:10-CV-00560-RLH, 2011 WL 5827199, at *8-

9 (D. Nev. Nov. 18, 2011); Mutch v. PGA Tour, Inc., No. 3:04-cv-97-J-25TEM, 2007 WL 9718940

(M.D. Fla. Mar. 30, 2007).

         As in the foregoing cases, Yokel’s primary duty involved non-manual labor directly related

to ACBL’s general business operations. The primary duty of a Tournament Director was to

“supervise duplicate bridge contests in accordance with the Laws of Duplicate Bridge” – just as a

table game supervisor’s job is to supervise games at a casino, and a golf official’s job is to

supervise the game of golf. See SOF ¶ 17. Indeed, the Tournament Director job description

contains a laundry list of key duties that are quintessentially administrative in nature and go to the

heart of ACBL’s general business operations, e.g., “mak[ing] decisions in establishing suitable



                                                  9
       Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 10 of 15




conditions of play and announce them to the contestants”; imposing discipline and ensuring the

orderly progression of the game, and “[a]judicat[ing] disputes after determining the relevant facts

and various possibilities” (among other duties). SOF ¶ 18. Further, just as PGA officials serve as

“tour liaison” with local golf tournament sponsors and golf courses, TDs serve as ACBL’s liaison

with local tournament sponsors. See Mutch, 2007 WL 9718940, at *2. Similarly, both PGA

officials and TDs penalize players for improper conduct and make “on-the-spot rulings during

tournament play.” Id. Nor is there any dispute that TDs actually performed these job duties on a

regular basis. SOF ¶¶ 17-18. Similarly, it is undisputed that the primary duty of a Mentor is to

“recruit, lead, motivate and evaluate” a team of Tournament Directors. SOF ¶ 64.

       These duties go to the core of ACBL’s general business operations, and to its very reason

for existing: to grow and sustain the game of bridge and serve the bridge-related interest of its

members. See SOF ¶ 2. Tournament Directors and Mentors are not at all akin to employees who

work “on a manufacturing production line or selling a product in a retail or service establishment.”

29 C.F.R. § 541.201(a). Rather, their job requires the consistent and undisputed exercise of

administrative discretion aimed at establishing a fair and appropriate contest for play, facilitating

the smooth flow of play, resolving disputes, enforcing the laws of bridge, disciplining players for

rules and conduct violations, satisfying sponsors’ expectations about the quality of the contest and

ACBL’s organization, and safeguarding the integrity of the game. SOF ¶ 27. In short, there is no

genuine dispute of material fact as to the primacy of the administrative duties of TDs or their

importance to the management of ACBL and its customers. Thus, Yokel’s job duties – as both

Mentor and salaried Tournament Director – satisfy the second prong of the administrative

exemption.




                                                 10
       Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 11 of 15




               3.      Yokel Exercised Discretion and Independent Judgment as to Significant
                       Matters.

       Finally, Yokel’s positions as Mentor and Tournament Director involved the exercise of

discretion and independent judgment as to matters of significance. Discretion and independent

judgment “involves the comparison and the evaluation of possible courses of conduct, and acting

or making a decision after the various possibilities have been considered.” 29 C.F.R. § 541.202(a).

Factors to consider for this requirement include, but are not limited to, whether the employee has

authority to interpret or implement management policies or operating practices; whether the

employee represents the company in handling complaints; whether the employee carries out major

assignments in conducting business operations; and whether the employee performs work that

affects business operations to a substantial degree. 29 C.F.R. § 541.202(b).

       Here, there is no genuine dispute that Yokel’s duties as Mentor and Tournament Director

required the exercise of discretion and independent judgement as to matters of significance. It is

undisputed, for example, that TDs like Yokel had authority to “interpret” or “implement” ACBL’s

“operating practices” (29 C.F.R. § 541.202(b)); indeed, that was their primary function in the

organization. See, e.g., SOF at ¶ 27-28. The primary duty of any TD running a tournament is to

“supervise a duplicate bridge contest in accordance with the Laws of Duplicate Contract Bridge,”

which involves (i) interacting with tournament sponsors, (ii) making decisions in establishing

suitable conditions of play, (iii) appointing and supervising assistants, as necessary, (iv) enforcing

and maintaining discipline among players (including decisions regarding suspension or

disqualification), (v) making rulings from the rules of contract bridge, and (vi) adjudicating

disputes between players (among other duties). SOF ¶ 17. Multiple TDs (Yokel included) testified

that their jobs involved the exercise of discretion akin to a referee. See, e.g., SOF ¶¶ 29, 296. TDs

must consistently exercise independent judgment, a dynamic exemplified by one TD’s admission




                                                 11
       Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 12 of 15




that she “oftentimes” faced situations in which two TDs at a tournament would believe a ruling

should go one way and two others would believe the ruling should go the other way. SOF ¶ 32. In

a similar vein, Yokel’s positions regularly required her to hear and address players’ concerns –

i.e., to “handl[e] complaints.” 29 C.F.R. § 541.202(b). See, e.g., SOF ¶¶ 17-18. Moreover, as the

DIC, Yokel could (i) award penalties against a player for playing too slowly; (ii) determine staffing

levels and select staff for each tournament; (iii) assign work to staff; (iv) make decisions about

disputes related to game play; and (v) “ensur[e] that ACBL regulation and policy are followed.”

SOF ¶ 41.

       These are exactly the kinds of duties the DOL regulations contemplate when they define

discretion as the “comparison and the evaluation of possible courses of conduct, and acting or

making a decision after the various possibilities have been considered.” 29 C.F.R. § 541.202(a).

As the court noted in Fetrow-Fix, the implementation of a company’s “policies and operating

practices, as well as evaluating different circumstances and deciding if action needed to be taken,”

are the “essence of exercising discretion and independent judgment.” 2011 WL 5827199, at *8

(emphasis added). Moreover, as a Mentor, Yokel also exercised discretion and independent

judgment in her supervision of five Tournament Directors, including assigning them work, training

them, evaluating their performance (which affected their merit pay), coaching on performance

issues, developing them as Tournament Directors and determining when one was ready for

promotion. SOF ¶¶ 64, 299, 301-302.

       In sum, there is no genuine dispute of material fact as to Yokel’s exercise of independent

judgment or the importance of her job duties to the management of ACBL. Thus, Yokel’s job

duties satisfy all three requirements of the administrative exemption.




                                                 12
        Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 13 of 15




       D.      Yokel’s Claims are Barred to the Extent that She Seeks Damages for More
               than Two Years Before She Filed a Consent to Join this Action.

       As explained in Section II.C. of the Koltnow Memorandum (incorporated herein by

reference), there is no evidence that ACBL committed a willful violation of the FLSA. To the

contrary, the record shows that ACBL took active steps to ascertain the dictates of the FLSA and

then acted to comply with them. Thus, Yokel cannot recover for more than two years before she

filed a consent to join this action (29 U.S.C. § 255(a)).

       E.      Even if Yokel Were to Prevail, She Would Be Entitled to an Extra 50% - not
               150% - for All Hours Worked In Excess of 40 in Each Workweek.

       As also explained in Section II.D. of the Koltnow Memorandum (which is incorporated

herein by reference), Yokel’s recovery in this matter, if she were to prevail, is limited to an

additional 50% of her regular rate – not 150% – because, at all times relevant to her claims, she

worked variable hours in exchange for a fixed salary and understood that the salary compensated

her for all hours worked. SOF ¶¶ 300, 304-305.

III.   CONCLUSION

       For all the foregoing reasons, ACBL respectfully requests that the Court grant its motion

for summary judgment and dismiss Yokel’s claims in their entirety. In the alternative, ACBL

requests a ruling that (a) the statute of limitations applicable to Yokel’s claim is limited to two

years, and (b) the fluctuating workweek method is the correct way to calculate Yokel’s overtime

damages.




                                                 13
      Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 14 of 15




                                      Respectfully submitted,

                                      THE AMERICAN CONTRACT BRIDGE
                                      LEAGUE INC.

                                      By its attorneys,



                                      /s/ Melissa L. McDonagh
                                      Melissa L. McDonagh (BBO NO. 569023)
                                      Francis J. Bingham (BBO NO. 682502)
                                      LITTLER MENDELSON, P.C.
                                      One International Place
                                      Suite 2700
                                      Boston, MA 02110
                                      Phone: 617.378.6000
                                      Fax: 617.737.0052
                                      mmcdonagh@litler.com
                                      fbingham@littler.com


                                      Paul E. Prather (admitted Pro Hac Vice)
                                      LITTLER MENDELSON, P.C.
                                      3725 Champion Hills Drive
                                      Suite 3000
                                      Memphis, TN 38125
                                      Phone: 901.795.6695
                                      Fax: 901.271.7189
May 11, 2020                          pprather@littler.com




                                     14
         Case 1:17-cv-11165-FDS Document 121 Filed 05/11/20 Page 15 of 15




                               CERTIFICATE OF SERVICE

        I, Melissa L. McDonagh, hereby certify that on this 11th day of May 2020, the foregoing
document was filed electronically through the ECF system, is available for viewing and
downloading from the ECF system, will be sent electronically to counsel of record as registered
participants identified on the Notice of Electronic Filing and via first class mail to all non-
registered participants identified on the Notice of Electronic Filing.


                                                   /s/ Melissa L. McDonagh
                                                   Melissa L. McDonagh




4850-1491-0908.3 070438.1015




                                              15
